Broyles, C. J.
The defendant was convicted of burglary. The evidence, while disclosing that he broke into the dwelling-house of the prosecutor, was insufficient to show that the breaking was done with intent to commit a felony or larceny. Under a proper indictment or accusation, the evidence would have authorized a conviction of being in an intoxicated condition within such dwelling-house. The verdict was unauthorized by the evidence, and the refusal to grant a new trial was error. Judgment reversed.

MacIntyre and Guerry, JJ., concur.